Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Applicant’s response filed 12/8/2020 is acknowledged, and has been entered. The 35 U.S.C.112 rejection of claim 2 and prior art rejections of claims 1-20 have been overcome, and these rejections are withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Zordan (US 2012/0002187) discloses (Fig. 3 and associated text) a holder (lower part of chuck 10, beneath 54, referenced in [0044]); a clamp (12) configured to secure a photomask (MA) against the holder; a spring (leaf spring 51) that tensions the photomask against the clamp; and a stud (carrier 52) coupled to the photomask by an adhesive (50). 52 is coupled to MA via 50.
Keil et al (US 2003/0121604) teach [0024] a curing chamber, comprising: a chamber body; a conveyor disposed in the chamber body, the conveyor adapted to receive a plurality of curing units.
Guarino (US 4,711,438) teaches (Fig. 2 and associated text) the use of a coil spring (26) in a photomask clamping system.
While a skilled artisan would expect a support structure identical to the one in Fig. 3 of Zordan supporting the other side of the mask MA, therefore rendering a plurality of clamps, studs and springs, the prior art does not anticipate or render obvious, alone or in combination, that the plurality of springs are coil springs, each coil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/13/2021